DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Lin; Chang-Hui et al., US 10739909 B1], discloses:
“A position input system includes a touch screen, an active stylus and a driver. The driver transmits an uplink signal to the active stylus via the touch screen in a current touch period, the uplink signal containing timing information that informs the active stylus of timing of a next touch period in which the active stylus transmits a downlink signal to the driver via the touch screen. In another embodiment, the driver transmits an uplink signal to the active stylus via the touch screen in a current touch period of a current frame at a time different from a corresponding touch period of a previous frame”, as recited in the abstract.
	Furthermore, the prior art, [Hara; Hideyuki et al., US 20180113523 A1], discloses:
“A stylus capable of bidirectionally communicating with a sensor controller includes a receiver that receives an uplink signal sent by the sensor controller, a controller that determines whether a signal having a predetermined waveform is to be continuously sent over a second time period or to be continuously sent over a first time period longer than the second time period, on the basis of the uplink signal, and a transmitter that continuously sends the signal having the predetermined waveform over the first time period or the second time period on the basis of the result of determination by the controller. As a result, the sensor controller can detect a burst signal from the stylus over a wide range in a sensor touch surface, to thereby reduce the possibility that the sensor controller may fail to detect the burst signal”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "during a first period, sensors in a first area of the sensor part are configured to transmit a first uplink signal; during the first period, sensors in a second area of the sensor part are configured to transmit a first inversion signal with respect to the first uplink signal; during a second period after the first period, sensors in a third area of the sensor part are configured to transmit a second uplink signal; during the second period, sensors in a fourth area of the sensor part are configured to transmit a second inversion signal with respect to the second uplink signal; the first area at least partially overlaps the fourth area; and the second area at least partially overlaps the third area", in combination with the other recited claim features.

Regarding claims 2-13:
	Claims 2-13 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 14:
	The prior art, [Lin; Chang-Hui et al., US 10739909 B1], discloses:
“A position input system includes a touch screen, an active stylus and a driver. The driver transmits an uplink signal to the active stylus via the touch screen in a current touch period, the uplink signal containing timing information that informs the active stylus of timing of a next touch period in which the active stylus transmits a downlink signal to the driver via the touch screen. In another embodiment, the driver transmits an uplink signal to the active stylus via the touch screen in a current touch period of a current frame at a time different from a corresponding touch period of a previous frame”, as recited in the abstract.
	Furthermore, the prior art, [Hara; Hideyuki et al., US 20180113523 A1], discloses:
“A stylus capable of bidirectionally communicating with a sensor controller includes a receiver that receives an uplink signal sent by the sensor controller, a controller that determines whether a signal having a predetermined waveform is to be continuously sent over a second time period or to be continuously sent over a first time period longer than the second time period, on the basis of the uplink signal, and a transmitter that continuously sends the signal having the predetermined waveform over the first time period or the second time period on the basis of the result of determination by the controller. As a result, the sensor controller can detect a burst signal from the stylus over a wide range in a sensor touch surface, to thereby reduce the possibility that the sensor controller may fail to detect the burst signal”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "transmitting, by sensors in a first area of the sensor part, a first uplink signal; and transmitting, by sensors in a second area of the sensor part, a first inversion signal with respect to the first uplink signal; and in response to an acknowledgment signal for the first uplink signal not being received, during a second period after the first period: transmitting, by sensors in a third area of the sensor part, a second uplink signal; and transmitting, by sensors in a fourth area of the sensor part, a second inversion signal with respect to the second uplink signal, wherein the first area at least partially overlaps the fourth area, and wherein the second area at least partially overlaps the third area", in combination with the other recited claim features.

Regarding claims 15-20:
	Claims 15-20 depend on claim 14 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Lin; Chang-Hui et al., US 10739909 B1] discloses:
“A position input system includes a touch screen, an active stylus and a driver. The driver transmits an uplink signal to the active stylus via the touch screen in a current touch period, the uplink signal containing timing information that informs the active stylus of timing of a next touch period in which the active stylus transmits a downlink signal to the driver via the touch screen. In another embodiment, the driver transmits an uplink signal to the active stylus via the touch screen in a current touch period of a current frame at a time different from a corresponding touch period of a previous frame”, as recited in the abstract.
	
[Hara; Hideyuki et al., US 20180113523 A1] discloses:
“A stylus capable of bidirectionally communicating with a sensor controller includes a receiver that receives an uplink signal sent by the sensor controller, a controller that determines whether a signal having a predetermined waveform is to be continuously sent over a second time period or to be continuously sent over a first time period longer than the second time period, on the basis of the uplink signal, and a transmitter that continuously sends the signal having the predetermined waveform over the first time period or the second time period on the basis of the result of determination by the controller. As a result, the sensor controller can detect a burst signal from the stylus over a wide range in a sensor touch surface, to thereby reduce the possibility that the sensor controller may fail to detect the burst signal”, as recited in the abstract.

[Kim; HoonBae et al., US 20190171320 A1] discloses:
	“The present embodiments relate to a touch display device, a touch system, a driving circuit, and a driving method. The touch display device may include a display panel configured to have a plurality of data lines, a plurality of gate lines, and a plurality of common electrodes, which are arranged thereon, and a driving circuit configured to supply an uplink signal to at least a subset of the plurality of common electrodes disposed in at least a first region of the display panel during the display blank period to enable the pen to detect the uplink signal when the pen is in contact with or is adjacent to the display panel”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623